Case: 2:18-cv-01320-EAS-KAJ Doc #: 116 Filed: 03/11/21 Page: 1 of 3 PAGEID #: 10768




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

  IN RE: DAVOL, INC./C.R. BARD,
                                              Case No. 2:18-md-2846
  INC., POLYPROPYLENE HERNIA
  MESH PRODUCTS LIABILITY
  LITIGATION
                                              JUDGE EDMUND A. SARGUS, JR.
                                              Magistrate Judge Kimberly A. Jolson

  This document relates to:
  Milanesi v. C.R. Bard,
  Case No. 2:18-cv-01320
                    ORDER GRANTING PLAINTIFFS’
               MOTION TO TEMPRARILY SEAL (ECF No. 113)

       This matter is before the Court on Plaintiffs’ Motion to Temporarily Seal

Plaintiffs’ Replies to Defendants’ Opposition to various motions to exclude expert

testimony:

     Plaintiffs’ Reply to Defendants’ Response in Opposition to Plaintiffs’ Motion to
      Exclude The Opinions And Testimony Of Defense Expert Marion J. Fedoruk,
      M.D.;

     Plaintiffs’ Reply to Defendants’ Response in Opposition to Plaintiffs’ Motion to
      Exclude The Opinions And Testimony Of Defense Expert Thomas Michael
      Galassi, MPH, CIH;

     Plaintiffs’ Reply to Defendants’ Response in Opposition to Plaintiffs’ Motion to
      Exclude The Opinions And Testimony Of Defense Expert Maureen T.F. Reitman,
      Sc.D.;

     Plaintiffs’ Reply to Defendants’ Response in Opposition to Plaintiffs’ Motion to
      Exclude The Opinions And Testimony Of Defense Expert Greg Richey;

     Plaintiffs’ Reply to Defendants’ Response in Opposition to Plaintiffs’ Motion to
      Exclude The Opinions And Testimony Of Defense Expert George Kevin Gillian,
      M.D., F.A.C.S.;

     Plaintiffs’ Reply to Defendants’ Response in Opposition To Plaintiffs’ Motion to
      Exclude The Opinions And Testimony Of Defense Expert Zachary L. Gleit, M.D.,
      F.A.C.S.;

                                          1
Case: 2:18-cv-01320-EAS-KAJ Doc #: 116 Filed: 03/11/21 Page: 2 of 3 PAGEID #: 10769




     Plaintiffs’ Reply to Defendants’ Response in Opposition to Plaintiffs’ Motion to
      Exclude The Opinions And Testimony of Defense Expert Dr. Prashant Sinha,
      M.D.;

     Plaintiffs’ Reply to Defendants’ Response in Opposition to Plaintiffs' Motion to
      Exclude The Opinions And Testimony of Defense Expert Donna-Bea Tillman,
      Ph.D.;

     Plaintiffs’ Reply to Defendants’ Response in Opposition To Plaintiffs’ Motion to
      Exclude The Opinions And Testimony of Defense Expert Kimberly A. Trautman,
      M.S.;

     Plaintiffs’ Reply to Defendants’ Response in Opposition to Plaintiffs’ Motion to
      Exclude The Opinions And Testimony of Defense Expert Robert D. Tucker, Ph.D.,
      M.D.

 (ECF No. 8.) The Motion to Temporarily Seal was filed pursuant to Case Management

Order (“CMO”) 26-A (No. 2:18-md-2846, ECF No. 345). Plaintiffs file this motion in

the event that its briefing pertains to materials marked “Confidential” or “Highly

Confidential” by Defendants pursuant to CMOs 7 and 7-A (No. 2:18-md-2846, ECF Nos.

48, 190). CMO 26-A governs the unique situations of a party filing documents claimed

by another party as “Confidential” or “Highly Confidential” under CMO 7 and 7-A and

balances the need for such confidentiality being preserved with the public’s right to access

court filings that are used to adjudicate substantive issues in this litigation.

       Accordingly, Plaintiffs’ Motion to Temporarily Seal their Replies (ECF No. 88) is

GRANTED. The Clerk shall accept filing of Plaintiffs’ briefing in Case No. 2:18-md-

2846 and Case No. 2:18-cv-1320, and the Replies shall be sealed for seven days. If the

party or third party that produced the “Confidential” or “Highly Confidential” information

cited in Plaintiffs’ Replies fails to file a Motion to Seal within seven days of service of

the Reply, the Clerk shall promptly remove the documents filed under seal and make it

publicly accessible on the docket. If the producing party files a Motion to Seal within


                                              2
Case: 2:18-cv-01320-EAS-KAJ Doc #: 116 Filed: 03/11/21 Page: 3 of 3 PAGEID #: 10770




seven days of service of the Reply, Plaintiffs’ Replies will remain under seal until the

Court rules on the Motion to Seal. The parties must separately move to seal pursuant to

CMO 26-A any documents related to Plaintiffs’ Replies or this Order.


       IT IS SO ORDERED.

3/10/2021                               s/Edmund A. Sargus, Jr.
DATE                                    EDMUND A. SARGUS, JR.
                                        UNITED STATES DISTRICT JUDGE

3/1/2021                                s/Kimberly A. Jolson
DATE                                    KIMBERLY A. JOLSON
                                        UNITED STATES MAGISTRATE JUDGE




                                           3
